DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 9-11 in the reply filed on 19AUG2022 is acknowledged. The traversal is on the ground(s) that the amended claims possess unity of invention. This is not found persuasive because there are still differences in structure between Groups I-II, and the claims do not make contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 line(s) 15-16 sets forth the limitation “the screened-out particles”. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 line(s) 16 sets forth the limitation “a stirring stage”. It is unclear whether “a stirring stage” of line(s) 16 is the same or different from “a stirring stage” of line(s) 3-4.
Claim 11 line(s) 5 sets forth the limitation “the collected particles”. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 line(s) 7 sets forth the limitation “the extractor tube”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over SAHO (EP 1243559).
Regarding claim 9, SAHO teaches a magnetic membrane separator (title, Figs.) including a separating method for separating magnetic particles and non-magnetic particles present in a suspension (abstract; par. [0060]), the separating method comprising;
(a) feeding-in the suspension via an inlet (inlet of stirring vessel; see pipe lines of Fig. 1) and thus loading a stirring vessel (Fig. 1 #9) of a stirring stage with the suspension including the magnetic particles and the non-magnetic particles (via e.g. magnetic powder seed; par. [0037]);
(b) continuously stirring the suspension in the stirring vessel by a stirrer (the reference teaches continuous filtration (par. [0006]) and is implied that the stirrer is continuous. In considering the disclosure of SAHO, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. MPEP 2144.01.);
(c) conveying, by a conveying device (Fig. 1 #4), the suspension through a pipe system thereby:
(c2) feeding the suspension to a filter stage (Fig. 3 #19) and filtering the suspension in at least one of two filters (two of #19 filters),
(c3) unloading the screen base of the wet screen by moving the screen base from a screening position into an unloading position (the filters move between a filtering position in the water and a unloading or washing position; par. [0030,0046]) and discharging the screened-out particles into a stirring stage (par. [0060]),
(c4) further feeding the suspension to a magnetic filter stage (Fig. 2 #41) and, by magnetic filter, filtering the magnetic particles and thereby separating the magnetic particles from the non-magnetic particles (par. [0031-0032,0060]), and
(c5) feeding the non-magnetic particles to the stirring stage (par. [0060]); and
(d) after at least one cycle of (b) to (c5), discharging the filtered and screened suspension from the stirring vessel via an outlet (outlet pipe of vessel #9 of Fig. 1).
SAHO does not teach a separate “screening stage”. However, it is obvious to one having ordinary skill in the art to provide another (duplicate) filter (e.g. Fig. 3 #19) for the purpose of improving the filtration throughput in a continuous filtration system.
Duplication of parts (i.e. multiple filters) has no patentable significance absent persuasive evidence that a new and unexpected result is produced (MPEP 2144.04.VI.B).
Note that the claims have not specified differentiating structure between the “filter stage” and the “screening stage”.
Regarding claim 10, SAHO teaches wherein the suspension:
is loaded from the inlet into the stirring vessel via an inlet line in order to load the separating installation (Fig. 1),
is conveyed continuously through the separating installation by the conveying device (Fig. 1 #4; par. [0006]; see above regarding continuous operation), and
after separation of the particles, is unloaded from the stirring vessel to the outlet via an outlet line (outlet pipe of vessel #9 of Fig. 1).
Regarding claim 11, SAHO teaches e.g. rinsing the screen base of the wet screen and filtering the collected particles by the second particle filter (Fig. 3 #19; par. [0030,0046]).
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777